EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Robert Bryan Crutchfield, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of RX Scripted, Inc. on Form 10-Q for the fiscal quarter ended October 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of RX Scripted, Inc. Date:December 15, 2009 By: /s/ Robert Bryan Crutchfield Robert Bryan Crutchfield, Chief Executive Officer (Principal Executive Officer) and Principal Financial Officer/Principal Accounting Officer
